Citation Nr: 0205887	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  92-09 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scars of the left forehead and right cheek.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a neuropsychiatric 
disorder. 

5. Entitlement to service connection for a left shoulder 
disorder. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  The veteran served in the United States Naval Reserves 
from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

This case was previously remanded by the Board in March 1996 
in order to provide the veteran with additional VA 
examinations and to give him an opportunity to submit 
additional medical evidence in support of his claims.  Since 
the issuance of the March 1996 remand, the Board has 
requested Spanish to English translations of several 
documents which were submitted by the veteran to the RO and 
were dated in April 1997 and March and April 2000.  The 
requested translations have been completed and the case is 
ready for final appellate review.  

In a January 2000 rating decision, the RO awarded the veteran 
entitlement to nonservice connected pension benefits, 
effective February 28, 1991, the date of the veteran's claim.  
In view of the foregoing, this issue has been resolved and is 
not on appeal before the Board. See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  The veteran's scars of the left forehead and right cheek 
are not disfiguring, poorly nourished with repeated 
ulceration, tender or painful on objective demonstration and 
do not limit any function of the face. 
3.  The medical evidence of records reflects that the veteran 
does not currently have a hip or stomach disorder nor is 
there is any evidence of arthritis of the hip or a stomach 
ulcer manifested to a compensable degree within a year of 
discharge from service. 

4.  Any currently present neuropsychiatric disorder is not 
etiologically related to service and there is no evidence of 
a psychosis manifested to a compensable degree within a year 
of discharge from service.  

5.  Any currently present left shoulder disorder is not 
etiologically related to service and there is no evidence of 
arthritis of the left shoulder to a compensable degree within 
a year of discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected laceration scars of the left 
forehead and right cheek have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804 and 
7805 (2001).

2.  A hip disorder was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of a hip 
disorder during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  A stomach disorder was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of a stomach 
disorder during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

4.  A neuropsychiatric disorder was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of a neuropsychiatric disorder during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

5.  A left shoulder disorder was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of a left shoulder disorder during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claims in the statement of the case and supplemental 
statement of the cases issued throughout the duration of the 
appeal.  Additionally, in March 1996, the Board remanded the 
veteran's claims to the RO in order to afford the veteran VA 
examinations with opinions with respect to the claimed 
disabilities on appeal.  In a letter to the veteran from the 
RO, dated in December 1996, the appellant was requested to 
submit additional medical evidence in support of his claim 
and to inform the RO if he was in receipt of disability 
benefits from the Social Security Administration.  
Thereafter, the veteran submitted statements to the RO, dated 
in April 1997 and March and April 2000, however, he did not 
respond to the particular requests referenced in the RO's 
December 1996 letter.  Finally, in a letter from the veteran 
to the RO, dated in October 2001, the veteran was informed of 
the VCAA, and he was requested to submit medical evidence in 
support of his claims.  A response was not received by the 
veteran.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Factual Background

Service medical records reflect that the veteran was referred 
to the dispensary in January 1966 for complaints of upper 
abdominal pain and burning after food ingestion which he had 
had for the previous four months.  The veteran related that 
the pain would awaken him at night and was not relieved with 
milk ingestion.  He related that he had vomited on several 
occasions and that he had a small amount of blood.  An 
examination revealed mild epigastric and right upper quadrant 
tenderness.  The veteran was to be scheduled for an upper 
gastrointestinal service upon arrival at Western Pacific.  
The veteran was prescribed several medications.  In May 1966, 
the veteran received treatment for laceration wounds to the 
face which were described as two inches in the mid-forehead 
which required seven sutures, one inch on the right cheek, 
which required three sutures, and a 1/2 inch cut on the left 
forehead, which required one suture.  The wounds were washed 
with medication.  An August 1969 examination for separation 
report reflects that all of the veteran's systems were 
normal. 

Post-service VA and private medical records, dating from 
1991-2000, reflect that in February 1991, the veteran was 
involved in a motor vehicle accident and sustained a huge 
laceration in the right forehead on the upper eye lid, and 
trauma to the head with loss of consciousness.  VA outpatient 
reports, dating from February to June 1991, reflect that in 
February 1991, the veteran was hit by a motor vehicle and 
injured his right forearm and left lower leg.  In May 1991, 
the veteran complained of having left shoulder pain.  He 
denied any recent trauma.  At that time, an X-ray of the left 
shoulder was essentially normal.  A September 1991 VA 
examination reflects that the veteran was to be seen for a 
fracture of the left shoulder and a laceration to the right 
forehead, which were the result of being hit by a motor 
vehicle.  An examination revealed a Y shaped healed 
laceration on the right side of the forehead which measured 
one inch long at the longest portion.  There was also a well-
healed vertical laceration in the right lateral cheek which 
was approximately one inch long and L shaped.  A VA 
orthopedic examination report, dated in September 1991, 
reflects that the veteran sustained an injury to the left 
shoulder as a result of a motor vehicle accident.  He 
complained of persistent pain and functional limitations.  
After an examination of the left shoulder, a diagnosis of 
adhesive capsulitis of the left shoulder-post traumatic with 
degenerative joint disease was recorded by the examiner. 

VA orthopedic, mental status, and stomach examination 
reports, dated in January 1999, reflect that the examiners 
reviewed the veteran's claims file prior to their respective 
examinations.  During the orthopedic examination, the veteran 
reported that during service in 1962, he fell down the stairs 
and injured his left hip.  He reported having mild posterior 
left hip pain.  The examiner noted that during the previous 
year, the veteran had not sought any medical treatment for 
his left hip or left shoulder.  He related that he was 
treated with medication.  After a physical examination of the 
veteran, the examiner concluded that the veteran did not have 
a left hip disability.  The veteran was found to have had 
mild limitation of motion of the left shoulder with adhesive 
capsulitis.  During the VA mental disorders examination, the 
veteran came to the examination accompanied by his niece, but 
was evaluated alone.  The veteran reported that he had had 
severe problems with his "right" shoulder after an 
accident.  He related that he drank beer but he did not give 
a precise history with regards to his drinking.  The 
veteran's niece reported that when the veteran was drunk, he 
became aggressive, would abandon his hygiene and would lose 
his money to others.  After a mental status evaluation, 
diagnoses of alcohol induced dementia and alcohol dependence 
were recorded by the examining physician.  

During a VA stomach examination, the veteran related that he 
had no current complaints with respect to his 
gastrointestinal tract.  The veteran complained of heartburn 
and epigastric burning pain which was "suggestive of ulcer" 
in 1966 for which he took a "white liquid medication" for 
two months.  It was noted that an X-ray study "for the 
ulcer" was negative.  The veteran indicated that he never 
had any upper gastrointestinal bleeding, that his appetite 
was normal and that his weight was stable.  After a physical 
examination of the veteran in January 1999, to include a 
negative barium swallow test and an upper gastrointestinal 
service, no upper gastrointestinal disease was found by the 
examining physician.  

An August 2000 VA mental disorders VA examination report 
reflects the veteran came to the examination accompanied by a 
friend.  The examiner noted that there were no 
hospitalization reports in the computer file, and that the 
veteran had been treated with "folic acid" at the Myaguez 
Outpatient Clinic.  The veteran related that he had not been 
employed for a long time but that he used to work as a 
welder.  The veteran reported that he lived alone, and that 
he had no problems handling his money and paying his bills.  
He related that his niece cleaned his home and clothes, and 
provided him with meals.  The veteran admitted to drinking 
beer on occasion.  The examiner reported that the veteran had 
suffered trauma to the head a long time ago.  After a mental 
status evaluation of the veteran, diagnoses of mild organic 
brain syndrome and alcohol abuse were recorded. 

Increased Evaluation Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).
In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2001).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has assigned a noncompensable evaluation to the 
residual scars of the left forehead and right cheek in 
accordance with 38 C.F.R. § 4.118, Diagnostic Code 7800 
governs disability ratings for disfiguring scars on the head, 
face, or neck.  Under Diagnostic Code 7800, noncompensable 
evaluation will be assigned for slightly disfiguring scars of 
the head, face or niece.  A 10 percent evaluation will be 
assigned for moderately disfiguring scars of the head, face 
or neck.  A 30 percent rating requires that the scarring be 
severely disfiguring, and this rating is especially 
appropriate if the scarring produces a marked and unsightly 
deformity of the eyelids, lips or auricles.  A 50 percent 
rating requires that the scar result in complete or 
exceptionally repugnant deformity of one side of the face or 
in marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 provides a 10 
percent evaluation for superficial poorly nourished scars 
with repeated ulceration.  In accordance with 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, a 10 percent evaluation is 
warranted for superficial scars, which are tender and painful 
on objective demonstration.  Finally, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 instructs that scars may be 
evaluated on the basis of any related limitation of function 
of the body parts, which they affect. 

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule. Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).  Terminology such as 
"slight," "moderate" and "severe" used by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

A review of the medical evidence of record reflects that when 
examined by VA in February 1999, the examiner indicated that 
the veteran's scars of the left upper forehead and right 
cheek were not disfiguring, were hardly visible and 
noticeable and needed very close observation.  Therefore, in 
the absence of any evidence of moderately disfiguring scars 
of the left upper forehead and right cheek, a compensable 
rating under Diagnostic Code 7800 is not warranted.  In 
addition, while the scar of the right cheek was found to have 
been slightly depressed, both scars were noted to have been 
non-adherent and non-tender and not to have limited the 
veteran's industrial ability.  There is no clinical evidence 
indicating that the scars were poorly nourished with repeated 
ulceration.  Therefore, compensable evaluations are not 
warranted.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher 
(compensable) rating for the service-connected laceration 
scars of the left forehead and right cheek. 

Service Connection Claims

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  If chronic disorders such as 
arthritis, ulcers (peptic or duodenal) and psychosis are 
manifested to a compensable degree within one year after 
separation from service, these disorders may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Under Section 1110, to establish service connection, there 
generally must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).
Service connection based on continuity of symptomatology may 
be established if the condition is observed during service or 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Left Hip Disorder

The service medical records do not contain any complaints, 
signs, symptoms, or treatment that could have possibly been 
related to a left hip disorder.  There is no post-service 
medical evidence of any evidence of a left hip disorder.  
Even assuming, without conceding, that the veteran currently 
has a left hip disorder, there is no competent medical 
evidence establishing an etiological relationship between 
service and a left hip disorder and there is no evidence of 
arthritis of the left hip to a compensable degree within a 
year of service discharge.  Therefore, the preponderance of 
the evidence is against the claim for service connection for 
a left hip disorder.

Stomach Disorder

Service medical records reflect that in January 1966, the 
veteran was referred to the dispensary for complaints of 
upper abdominal pain and burning after food ingestion which 
he reported having for the previous four months.  At that 
time, an assessment of peptic ulcer disease was to be ruled 
out.  The remainder of the service medical records, to 
include an August 1969 discharge examination report are 
devoid of any further complaints or clinical findings of a 
stomach disorder.

There is no post-service evidence of a stomach disorder.  In 
this regard, a barium swallow and an upper gastrointestinal 
service, conducted by VA in January 1999, were negative.  
After a complete longitudinal review of the medical evidence 
of record, the Board finds that entitlement to service 
connection for a stomach disorder is not warranted.  In 
reaching the foregoing conclusion, the Board notes that 
during service in January 1966, the veteran was seen for 
abdominal pain and that a diagnosis of peptic ulcer disease 
was to be ruled out.  However, the remainder of the service 
medical records were negative, the veteran's gastrointestinal 
system was found to have been normal during an August 1969 
examination for service discharge, and there is no post-
service medical evidence of any stomach disorder.  Even 
assuming, without conceding, that the veteran currently has a 
stomach disorder, there is no competent medical evidence 
establishing an etiological relationship between the clinical 
findings in service and any currently present stomach 
disorder and there is no evidence of any ulcer to a 
compensable degree within a year of service discharge.  
Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
stomach disorder.

Neuropsychiatric disorder

The service medical records do not contain any complaints, 
signs, symptoms, or treatment that could have possibly been 
related to a neuropsychiatric disorder.  The veteran was 
found to have been psychiatrically normal at service 
discharge in August 1969.  While post-service medical 
evidence reflects a diagnosis of mild organic brain syndrome, 
there is no competent medical evidence establishing an 
etiological relationship between service and the veteran's 
current diagnosis of organic brain syndrome and there is no 
evidence of a psychosis to a compensable degree within a year 
of service discharge.  Therefore, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a neuropsychiatric disorder.

Left Shoulder Disorder

The service medical records do not contain any complaints, 
signs, symptoms, or treatment that could have possibly been 
related to a left shoulder disorder.  The veteran's upper 
extremities were normal at service discharge in August 1969.  
While post-service medical evidence reflects a diagnosis of 
post traumatic, adhesive capsulitis, of the left shoulder, 
there is no competent medical evidence establishing an 
etiological relationship between service and the veteran's 
current diagnosis of post traumatic, adhesive capsulitis, of 
the left shoulder and there is no evidence of  arthritis of 
the left shoulder to a compensable degree within a year of 
service discharge.  Therefore, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left shoulder disorder.  

The content of the veteran's numerous statements to the RO 
throughout the duration of the appeal, are to the effect that 
he currently has a left hip disorder, stomach disorder, 
neuropsychiatric disorder and left shoulder disorder which 
are etiologically related to service.  However, as a lay 
person, the veteran is not qualified to provide this medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

An increased (compensable) evaluation for laceration scars of 
the left forehead and right cheek is denied. 

Service connection for a left hip disorder is denied.

Service connection for a stomach disorder is denied. 

Service connection for a neuropsychiatric disorder is denied. 

Service connection for a left shoulder disorder is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

